Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about June 9, 1995, terminating respondent’s parental rights to the subject children upon a finding of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s findings that respondent did not cooperate with petitioner’s numerous attempts to enroll her in various drug rehabilitation programs and parenting skills classes (see, Matter of Star Leslie W., 63 NY2d 136, 144), and a preponderance of the evidence supports Family Court’s findings that the children’s best interests require termination of respondent’s parental rights in order to make them available for adoption (see, supra, at 148; Matter of Celeste M., 180 AD2d 437, 438). Such efforts as respondent made toward rehabilitation after her visitation rights had been suspended were too little and too late (see, Matter of Todd Anthony C., 220 AD2d 206; Matter of Latesha Nicole M., 219 AD2d 521, 522). Concur—Rosenberger, J. P., Nardelli, Rubin, Williams and Mazzarelli, JJ.